Exhibit 10(a)

 

MANAGEMENT AGREEMENT

 

BETWEEN

 

CHARTERMAC

 

AND

 

RELATED CAPITAL COMPANY LLC

 

 

This MANAGEMENT AGREEMENT (this “Agreement”) dated as of November 17, 2003, is
by and between CHARTERMAC, a Delaware statutory trust (the “Company”), and
RELATED CAPITAL COMPANY LLC, a Delaware limited liability company (the
“Manager”).

 

W I T N E S S E T H:

 

WHEREAS, the Company is a Delaware statutory trust created in accordance with
applicable provisions of the Delaware Trust Act, 12 Del. C.§§ 3801 et. seq., as
amended from time to time (the “Trust Act”) and was formerly known as Charter
Municipal Mortgage Acceptance Company;

 

WHEREAS, the purposes of the Company are, as determined from time to time by the
board of trustees (the “Board of Trustees”) of the Company, to engage in any
lawful business or activity for which a statutory trust may be created under the
Trust Act;

 

WHEREAS, all capitalized terms used herein, and not otherwise defined in Section
5 hereof, shall have the meanings ascribed to them in the Company’s Trust
Agreement (as defined herein); and

 

WHEREAS, the Manager is willing to render such services, subject to the
supervision of the Board of Trustees, on the terms and conditions hereinafter
set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants and promises herein
contained, the parties hereto, each intending to be legally bound hereby, agree
as follows:

 

1.             Duties of the Manager.  The Company hereby retains the Manager to
perform asset management and investment management services for the Company, and
the Manager hereby accepts such appointment, subject to the terms and conditions
hereinafter set forth.  The Manager shall perform such services as shall, from
time to time, be requested by the Company.  In the performance of this
undertaking, the Manager shall be subject to the supervision of the Board of
Trustees and shall perform its services in a manner consistent with

 

--------------------------------------------------------------------------------


 

the provisions and limitations of the Trust Agreement and duly adopted
resolutions of the Board of Trustees.

 

2.             Independent Contractor Status.  The Manager, as a result of its
relationship with the Company pursuant to this Agreement, shall be an
independent contractor.  The Company and the Manager are not partners or joint
venturers with each other and nothing herein shall be construed to make them
partners or joint venturers or impose any liability as such on either of them.

 

3.             Records.  At all times, the Manager shall keep books of account
and records relating to services performed hereunder, which books of account and
records shall be accessible for inspection by the Company at any time during the
ordinary business hours of the Manager.

 

4.             Bank Accounts.  The Manager may establish and maintain one or
more bank accounts in the name of the Company or in its own name as agent for
the Company and may collect and deposit in and disburse from any such account,
any money on behalf of the Company, under such terms and conditions as the Board
of Trustees may approve, provided that no funds in such account shall be
commingled with funds of the Manager.  From time to time and upon appropriate
request, the Manager shall render appropriate accounting of such collections and
payments to the Board of Trustees and the auditors of the Company.

 

5.             Definitions.  As used herein, the following terms shall have the
meanings set forth below:

 

a.             “Affiliate” shall mean (i) any officer, director, partner,
employee or controlling shareholder of such Entity; (ii) any Person controlling,
controlled by or under common control with any Entity or any individual
described in (i) above; (iii) any officer, director, trustee, general partner or
employee of any Person described in (ii) above; and (iv) any Person who is a
member, other than as limited partner, with any individual described in (i) and
(ii) above in a relationship of joint venture, general partnership, or similar
form of unincorporated business association; provided however, that a partner in
a partnership or joint venture with (A) the Company or (B) an Affiliate of the
Manager, shall not by virtue of such relationship be deemed an Affiliate of the
Manager.  For purposes of this definition, the term “control” shall also mean
the control of ownership of 10% or more of the outstanding Voting Securities of
the Person referred to in (i)-(iv) above.

 

b.             “Cause” shall mean gross negligence or willful misconduct.

 

c.             “Entity” shall mean any general partnership, limited partnership,
corporation, joint venture, trust, business trust, real estate investment trust,
limited liability company, cooperative or association.

 

d.             “Person” shall mean an individual or Entity.

 

--------------------------------------------------------------------------------


 

e.             “Trust Agreement” shall mean the Second Amended and Restated
Trust Agreement of the Company, dated as of November 17, 2003, as amended and/or
restated from time to time.

 

6.             Fees and Other Compensation of the Manager.

 

a.             The Manager or its designees shall be entitled to receive from
the Company reimbursement of all costs incurred by the Manager and its designees
in performing services hereunder, plus an amount equal to a market based
percentage, as jointly determined from time to time by the Company and the
Manager. If the Company and the Manager cannot agree on such market based
percentage, either party shall have the right to terminate this Agreement, in
which case the provisions of Section 10 shall apply.  Such payments shall be
estimated and paid monthly and reconciled annually.  “Costs” shall include
direct and indirect costs incurred by the Manager, including a portion of the
salaries and overhead of the Manager properly attributable to services performed
by the Manager hereunder.  The Company shall reimburse the Manager and its
Affiliates for (i) the actual costs to the Manager or its Affiliates of goods,
materials and services used for and by the Company obtained from unaffiliated
parties; (ii) administrative services necessary to the operation of the Company;
(iii) the costs of personnel employed by the Manager and directly involved in
the organization and business of the Company (including persons who may be
employees or officers of the Manager and its Affiliates) and for legal,
accounting, transfer agent, reinvestment and redemption plan administration,
data processing, duplicating and investor communications services performed by
employees or officers of the Manager and its Affiliates which could be performed
directly for the Company by independent parties; and (iv) any travel expenses
incurred in connection with the services provided hereunder and for advertising
expenses incurred by the Manager in seeking any investments or seeking the
disposition of any investments held by the Company.

 

b.             The Manager shall be permitted to perform services, and receive
fees for such services from borrowers, owners of Underlying Properties, and
other third parties, for activities undertaken in connection with the Company’s
assets and investments.

 

7.             Statements.  Prior to the payment of any fees payable by the
Company hereunder or reimbursements payable by the Company to the Manager, the
Manager shall furnish to the Company a statement showing the computation of the
fees or reimbursements.

 

8.             Expenses of the Company.  The Company shall pay all of its
expenses.  The Manager undertakes no responsibility for any expenses of the
Company.

 

9.             Other Activities of the Manager.  Nothing in this Agreement shall
prevent the Manager or any of its Affiliates from engaging in other business
activities related to tax-exempt bonds, real estate, mortgage investments or
other investments whether similar or dissimilar to those made by the Company or
from acting as manager to any other person or entity having investment policies
whether similar or dissimilar to those of the Company.

 

--------------------------------------------------------------------------------


 

10.           Term; Termination of Agreement.  This Agreement shall continue in
force for a period of five years from the date hereof.

 

Notwithstanding any other provision to the contrary contained herein, this
Agreement shall be terminable by (i) the Manager at any time or (ii) the Company
for Cause at any time, without penalty, and each upon sixty (60) days’ prior
written notice prior to the non-terminating party.

 

In the event of the termination of this Agreement, the Manager will cooperate
with the Company and take all reasonable steps requested to assist the Board of
Trustees in making an orderly transition of the management function.

 

11.           Amendments.  This Agreement shall not be changed, modified,
terminated or discharged in whole or in part except by an instrument in writing
signed by both parties hereto, or their respective successors or permitted
assigns, or otherwise as provided herein.

 

12.           Assignment.  This Agreement may not be assigned by the Manager
without the written consent of the Company, except to an Affiliate of the
Manager.  Any assignee of the Manager shall be bound hereunder to the same
extent as the Manager.  This Agreement shall not be assigned by the Company
without the written consent of the Manager, except to an Entity which is a
successor to the Company.  Such successor shall be bound hereunder to the same
extent as the Company.

 

13.           Action Upon Termination.  From and after the effective date of
termination of this Agreement, pursuant to Section 10 hereof, the Manager shall
not be entitled to compensation for further service rendered hereunder but shall
be paid all compensation and reimbursed for all expenses accrued through the
date of termination.  The Manager shall forthwith upon such termination:

 

a.             pay over to the Company all moneys collected and held for the
account of the Company pursuant to this Agreement, after deducting any accrued
compensation and reimbursement for its expenses to which it is then entitled;

 

b.             deliver to the Company a full accounting, including a statement
showing all payments collected by it and a statement of all moneys held by it,
covering the period following the date of the last accounting furnished to the
Company; and

 

c.             deliver to the Company all property and documents of the Company
then in the custody of the Manager.

 

14.           Standard of Care.

 

a.     The Manager assumes no responsibility under this Agreement other than to
render the services called for hereunder in good faith, and shall not be
responsible for any action of the Company in following or declining to follow
any advice or recommendations of the

 

 

--------------------------------------------------------------------------------


 

Manager.  Neither the Manager nor its directors, officers, partners, members and
employees shall be liable to the Company, the Company’s Shareholders, the
Company’s Trustees or to any successor or assignee of the Company, except by
reason of acts constituting bad faith, gross negligence or reckless disregard of
their duties.  This shall in no way affect the standard for indemnification but
shall only constitute a standard of liability.  The duties to be performed by
the Manager pursuant to this Agreement may be performed by it or by officers,
directors or by Affiliates of the foregoing under the direction of the Manager
or delegated to unaffiliated third parties under its direction.

 

b.     The Manager shall look solely to the assets of the Company for
satisfaction of all claims against the Company, and in no event shall any
Shareholder or Trustee of the Company have any personal liability for the
obligations of the Company under this Agreement.

 

15.           Indemnification of the Manager.  The Company shall indemnify the
Manager and its Affiliates for any loss arising out of any of their acts or
omissions in connection with this Agreement; provided that (i) the Board of
Trustees must have determined, in good faith, that such course of conduct was in
the best interests of the Company and did not constitute bad faith, gross
negligence or reckless disregard by the Manager or its Affiliates; (ii) such
conduct was within the scope of authority of the Manager; and (iii) any such
indemnification shall be recoverable only from the assets of the Company and not
from the assets of the Shareholders or the Trustees of the Company. 
Notwithstanding the foregoing, the Manager or its Affiliates shall not be
indemnified for any liability, loss or damage incurred by the Manager or its
Affiliates in connection with any claim or settlement involving allegations that
federal or state securities laws were violated by the Manager or its Affiliates
unless:  (A) the Manager or its Affiliates seeking indemnification are
successful in defending such action on the merits of each count involving
securities law violations; or (B) such claims have been dismissed with prejudice
on the merits by a court of competent jurisdiction; or (C) a court of competent
jurisdiction approves a settlement of the claims against the Manager or its
Affiliates seeking indemnification involving securities law violations and finds
that indemnification of the settlement and related costs should be made; or (D)
indemnification is specifically approved by a court of competent jurisdiction in
each such case.

 

16.           Notices.  Any notice, report or other communica­tion required or
permitted to be given hereunder shall be in writing, and shall be given by
delivering such notice by hand or by certified mail, return receipt requested,
postage pre-paid, at the following addresses of the parties hereto:

 

Company:

 

CharterMac

625 Madison Avenue

New York, New York  10022

 

Attention:

Stuart J. Boesky

 

Managing Trustee

 

--------------------------------------------------------------------------------


 

with a copy to:

 

Mark Schonberger, Esq.

Paul, Hastings, Janofsky & Walker LLP

+75 East 55th Street

New York, New York  10022

 

Manager:

 

Related Capital Company LLC

625 Madison Avenue

New York, New York  10022

 

Attention:

Marc D. Schnitzer

 

Chief Executive Officer

 

with a copy to:

 

Mark Schonberger, Esq.

Paul, Hastings, Janofsky & Walker LLP

75 East 55th Street

New York, New York  10022

 

Either party may at any time change its address for the purpose of this Section
16 by like notice.

 

17.           Headings.  The section headings herein have been inserted for
convenience of reference only and shall not be construed to affect the meaning,
construction or effect of this Agreement.

 

18.           Governing Law.  The provisions of this Agreement shall be
construed and interpreted in accordance with the laws of the State of New York
as at the time in effect.

 

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be signed as
of the day and year first above written.

 

 

 

 

CHARTERMAC

 

 

 

 

 

 

 

 

By:

 

 

 

 

Stuart J. Boesky

 

 

 

Managing Trustee

 

 

 

 

 

 

 

 

 

 

RELATED CAPITAL COMPANY LLC

 

 

 

 

 

By: CharterMac Corporation, its managing member

 

 

 

 

 

 

 

 

By:

 

 

 

 

Alan P. Hirmes

 

 

 

Chief Operating Officer

 

--------------------------------------------------------------------------------